Case 1:20-cv-03149-CMA Document 30 Filed 01/19/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                        District Judge Christine M. Arguello

Civil Action No. 20-cv-03149-CMA

GARY W. DODD,

      Applicant,

v.

DEAN WILLIAMS, Executive Director, DOC, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

     Respondents.
______________________________________________________________________

                         ORDER RE: MOTION TO ADD CLAIM


      The matter before the Court is Applicant’s “Motion Requesting Permission to Add

to Habeas Corpus Petition” (ECF No. 25), filed on January 4, 2021. Respondents filed a

Response to Applicant’s Motion to Add Claim (ECF No. 29) on January 14, 2021. For

the reasons discussed below, the Motion is granted.

I. Background

      On October 21, 2020, Mr. Dodd filed pro se an Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. ' 2254 (Doc. No. 1) challenging the validity of the

convictions and sentence imposed in the District Court of Jefferson County, Colorado,

Case No. 16CR1999. Mr. Dodd claims in the Application that the trial court imposed an

aggravated sentence in violation of state law and contrary to the federal due process

principles articulated in Apprendi v. New Jersey, 530 U.S. 466 (2000) and Blakely v.

Washington, 542 U.S. 296 (2004) (See Doc. No. 1, at pp. 7-19). Applicant further claims

that the state sentencing court’s failure to comply with the Colorado sentencing statute
Case 1:20-cv-03149-CMA Document 30 Filed 01/19/21 USDC Colorado Page 2 of 4




in imposing an aggravated sentence constituted a separate violation of his federal due

process rights and that the Colorado sentencing statute itself is unconstitutional under

Apprendi and Blakely. (Id. at pp 7-30).

       In an October 26, 2020 Order, Magistrate Judge Gordon P. Gallagher directed

Respondents to file a pre-answer response addressing the affirmative defenses of

timeliness under 28 U.S.C. ' 2244(d) and exhaustion of state court remedies under 28

U.S.C. ' 2254(b)(1)(A). (Doc. No. 5). Respondents submitted a Pre-Answer Response

on September 8, 2020. (Doc. No. 9). Applicant filed a Reply on November 18, 2020.

(Doc. No. 10).

       In the Pre-Answer Response, Respondents conceded that the Application is

timely under the one-year limitation period set forth in 28 U.S.C. § 2244(d). (Doc. No. 9,

at p. 4). Respondents further conceded that Applicant exhausted state court remedies

for his claim that the trial court’s imposition of an aggravated sentence violated the

federal due process principles of Apprendi and Blakely. (Id. at p. 7). Respondents

argued, however, that Applicant’s remaining challenges to his sentence raise issues of

state law only or were not exhausted in the state courts as federal constitutional claims

and, therefore, are subject to an anticipatory procedural bar. (Id.).

       In a December 15, 2020 Order (Doc. No. 22), the Court dismissed as

procedurally barred Mr. Dodd’s claims that the sentencing court violated his federal due

process rights by failing to comply with the Colorado sentencing statute in imposing an

aggravated sentence (separate from his claim that the aggravated sentence violated the

due process principles of Apprendi and Blakely), and that the Colorado sentencing

statute itself is unconstitutional under Apprendi and Blakely. The Court directed
Case 1:20-cv-03149-CMA Document 30 Filed 01/19/21 USDC Colorado Page 3 of 4




Respondents to file an Answer, within 30 days, to the exhausted claim that the trial

court’s imposition of an aggravated sentence violated the federal due process principles

of Apprendi and Blakely. Id. The Court thereafter granted Respondents an extension

until February 15, 2020 to file their Answer. (Doc. No. 28).

II. Motion to Add Claim

       Mr. Dodd requests leave to add a claim that his aggravated range sentence

violates due process because he was not given adequate notice that he was subject to

a sentence in the aggravated range. (ECF No. 25). Respondents concede that Mr.

Dodd exhausted this claim on direct appeal. However, they argue that the motion

should be denied as untimely because it was filed over two months after Applicant

submitted his § 2254 Application and Applicant has failed to provide any justification for

the late amendment. (Doc. No. 29). Respondents do not argue that the proposed

amended claim is time-barred under 28 U.S.C. § 2244(d)(1).

       The Court agrees that Mr. Dodd should have raised the additional claim in his

§ 2254 Application. However, the Court is also mindful of Mr. Dodd’s status as a pro se

litigant. The claim was exhausted in the Colorado Court of Appeals (see Doc. No. 9-3,

at pp. 5, 13-14) and is not time-barred under the AEDPA. Therefore, the Court declines

to deny the motion as untimely and will allow the amendment. Respondents are not

prejudiced by the late amendment because the Court will grant them additional time to

file their Answer.

III. Orders

       For the reasons discussed above, it is


                                             3
Case 1:20-cv-03149-CMA Document 30 Filed 01/19/21 USDC Colorado Page 4 of 4




       ORDERED that Applicant’s “Motion Requesting Permission to Add to Habeas

Corpus Petition” (ECF No. 25), filed on January 4, 2021 is GRANTED. It is

       FURTHER ORDERED that, within thirty (30) days of this order, Respondents

shall file an Answer that fully addresses the merits of Mr. Dodd’s exhausted claims that:

(1) the trial court’s imposition of an aggravated sentence violated the federal due

process principles of Apprendi and Blakely; and, (2) Applicant’s federal due process

rights were violated when he did not receive adequate notice before the trial court

sentenced him in the aggravated range. It is

       FURTHER ORDERED that Mr. Dodd may file a Reply within thirty (30) days

from the date that Respondents file their Answer.

       DATED: January 19, 2021

                                          BY THE COURT:




                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                            4
